UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6834



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN LEE COBBS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-95-193)


Submitted:   September 23, 2002           Decided:   October 8, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Lee Cobbs, Appellant Pro Se. Laura P. Tayman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Lee Cobbs appeals the district court’s order dismissing

without   prejudice    his   motion       filed   pursuant   to   18    U.S.C.

§ 3742(a)(1) (2000).      The district court properly construed this

action as a successive motion under 28 U.S.C. § 2255 (2000), and

dismissed the motion because Cobbs did not obtain authorization

from this court.      See 28 U.S.C. § 2244(b)(3)(A) (2000).            We have

reviewed the record and find no reversible error.            Accordingly, we

deny leave to proceed in forma pauperis on appeal and dismiss on

the reasoning of the district court.          See United States v. Cobbs,

No. CR-95-193 (E.D. Va. June 24, 2002).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                      2